Harvey, J.
(dissenting): I feel compelled to say: In my judgment the court erred in instructing the jury it must find mutual mistake by such evidence as would require setting aside the release before it considered the question whether the insured’s death was the result of an accidental injury within the meaning of the policy, for two reasons: (1) Whether the release should have been set-aside was primarily a question for the court to determine rather than for the jury; and (2) it is in effect conceded in this case that there was a mutual mistake in the execution of the release if insured’s *262death in fact did result from an accidental injury. In that situation the court should have submitted to the jury the question whether the insured’s death resulted from an accidental injury, within the meaning of the policy, and if the jury’s verdict on that question was approved the court itself should have determined whether the release should have been set aside.